

116 S3777 IS: Returning Inappropriate Cash Handouts Act
U.S. Senate
2020-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3777IN THE SENATE OF THE UNITED STATESMay 20, 2020Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prohibit payment of Pandemic Unemployment Assistance and Federal Pandemic Unemployment Compensation to millionaires.1.Short titleThis Act may be cited as the Returning Inappropriate Cash Handouts Act or the RICH Act.2.Prohibiting payment of Pandemic Unemployment Assistance and Federal Pandemic Unemployment Compensation to millionaires(a)Pandemic Unemployment AssistanceSection 2102 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended—(1)in subsection (a)(3)(B)—(A)in clause (i), by striking or at the end;(B)in clause (ii), by striking the period at the end and inserting ; or; and(C)by adding at the end the following new clause:(iii)an individual whose adjusted gross income is equal to or greater than $1,000,000.; and(2)by adding at the end the following new subsection:(i)Prohibition on assistance to millionaires(1)ComplianceAny application for assistance authorized under subsection (b) shall include a form or procedure for an individual applicant to certify that such individual is not prohibited from receiving such assistance pursuant to subsection (a)(3)(B)(iii).(2)AuditsThe certifications required by paragraph (1) shall be auditable by the Department of Labor or the Government Accountability Office..(b)Federal Pandemic Unemployment CompensationSection 2104(b) of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)) is amended by adding at the end the following new paragraph:(3)Prohibition on compensation to millionaires(A)In generalFederal Pandemic Unemployment Compensation shall not be payable to any individual whose adjusted gross income is equal to or greater than $1,000,000.(B)ComplianceAny application for regular compensation shall include a form or procedure for an individual applicant to certify that such individual is not prohibited from receiving Federal Pandemic Unemployment Compensation pursuant to subparagraph (A).(C)AuditsThe certifications required by subparagraph (B) shall be auditable by the Department of Labor or the Government Accountability Office..(c)Rule of constructionNothing in this Act, or any amendment made by this Act, may be construed to apply to regular compensation or extended compensation (as such terms are defined by section 205 of the Federal-State Extended Unemployment Compensation Act (26 U.S.C. 3304 note)) to which an individual may be otherwise entitled.(d)Effective dateThe amendments made by this section shall apply to weeks of unemployment beginning on or after the date of the enactment of this Act. 